DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, “the a structural frame” should be “the structural frame”.
In the last paragraph of claim 1, line 2, “the two pairs of end surfaces” is confusing.  There are multiple “the two pairs of end surfaces”.  For clarity, “at least” should be inserted before “two” to refer to the two pairs having the bearing members.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Baer ‘491 (5,778,491).
Regarding claim 1, Baer shows a hinge as claimed (embodiment of fig. 12; the door and the frame of a lavatory of an aircraft are not consider positive limitations), including a frame side hinge member (111) and a door side hinge member (112), the frame side hinge member comprising a frame side attachment plate portion (173) and a plurality of frame side hinge portions (170, 171, 175), the door side hinge member comprising a door side attachment plate portion (173a) and a plurality of door side hinge portion (170a, 171a, 175a), the plurality of frame side hinge portions and the plurality of door side hinge portions being alternately arranged in the vertical direction and providing a plurality of pairs of an end surface of the frame side hinge portions and an end surface of the door side hinge portion (fig. 12), a support shaft (113) being inserted into support shaft insertion holes of the frame side hinge portions and the support shaft insertion holes of the door side hinge portions (fig. 12, col. 9, lines 33-49), bearing members being disposed between at least two pairs of end surfaces adjacent to each other in the vertical direction (“anti-friction bearings or washers 174 within the interface 172” along the zone of “supported portion 160”; see col 9, lines 50-60), the bearing members being a cylindrical shape and made of material excellent in wear resistance and slidability, and comprising a support shaft insertion hole into which the support shaft is inserted (inherent characteristics of anti-friction bearings or washers), and gaps in the vertical direction being ensured between the plurality of pairs of remaining end surfaces excluding the at least two pair of end surface adjacent to each other in the vertical direction (fig. 12, see gaps 176 between knuckles in the free end zones 142).  Note that intended use, for the structural elements of a door panel, a doorframe and an aircraft lavatory unit, is given no patentable weight.
As to claim 3,the dimensions of the gaps (176) between the plurality pairs of remaining end surfaces are formed in substantially equal dimensions (fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baer ‘491.
As to claim 2, Baer discloses the invention as claimed but for the pair of end surfaces into which the bearing members are disposed being located near or at a top of the plurality of pairs of end surfaces or located near or at a bottom of the plurality of pairs of end surface.  Bare shows the pair of end surfaces for the bearing members being located at the middle section of the hinge (supported zone 160).  However, Baer, in an alternative embodiment (figs. 10A-1C; line 52 of col. 8-line 8 of col. 5) teaches that the supported portion (or the bearings locations 160) can be relocated to near or at a bottom section of the hinge, to handle different loads of the door (figs. 10A-1C).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the supported zone (160) to near or at a bottom of the hinge as taught by Baer in the alternative embodiment to handle different loads of the door.
As to claim 7, see explanation of claim 3 in paragraph 5.
Claims 4 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baer ‘491 in view of Duffy ‘245 (US 8,752,245 B2).
Regarding identical claims 4 and 8, Baer discloses the claimed invention except for a rubber plate attached to one of the hinge plates to cover the joined sections between the plurality of frame side hinge portions and the plurality of door side hinge portions.  Duffy teaches a hinge having a flexible plate (57) attached to one of the hinge plates to cover the entire length of the hinge to prevent injury to the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a flexible plate taught by Duffy to the hinge of Baer, to prevent injury to the user.  
Further, Duffy does not specify that the flexible plate is formed of rubber. Instead, Duffy states that the plate can be made by “flexible vinyl, polyethylene, or other material”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rubber to form the flexible plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 5-6 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
1,639,634 (Raymond) shows a hinge having bearings inserted between a pair of end surfaces to bear the load of the door. A gap is formed between the remaining pairs of end surfaces.
DE 525615 C (DE) shows a hinge having a bearing disposed between two knuckles and a gap between the remaining pairs of end surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
December 3, 2022